



1




LAND COURT SYSTEM                                    
WHEN RECORDED MAIL TO


The Northwestern Mutual Life Ins. Co.                Hawaii
720 East Wisconsin Avenue ‑ Rm N16WC            Loan No. 340128
Milwaukee, WI 53202                        
Attn: Jessica Michaels


         SPACE ABOVE THIS LINE FOR RECORDER'S USE


LOAN ASSUMPTION
and AMENDMENT TO LOAN DOCUMENTS


THIS LOAN ASSUMPTION and AMENDMENT TO LOAN DOCUMENTS (this "Assumption and
Amendment") is made as of the 23rd day of February, 2018, by and between TRC
LAULANI VILLAGE, LLC, a Delaware limited liability company, whose mailing
address is c/o Terramar Retail Centers, 5973 Avenida Encinas, Suite 300,
Carlsbad, California 92008 ("TRC Laulani"), ABP E1 LLC, a Hawaii limited
liability company (“ABP E1”) and ABP ER1 LLC, a Hawaii limited liability company
(“ABP ER1”), collectively, ABP E1 and ABP ER1 are referred to as the
"Transferees" and/or collectively as "Borrower"), whose address is: c/o A & B
Properties, Inc., 822 Bishop Street, Honolulu, HI 96813, and THE NORTHWESTERN
MUTUAL LIFE INSURANCE COMPANY, a Wisconsin corporation ("Northwestern" and/or
"Lender"), whose address is: 720 East Wisconsin Avenue, Milwaukee, Wisconsin
53202, and


WHEREAS, pursuant to that certain Application for Mortgage Loan dated February
4, 2014 from TRC Laulani to Northwestern, as accepted by that certain acceptance
letter dated February 28, 2014 issued by Northwestern (collectively, the
"Commitment"), Northwestern made a loan to TRC Laulani (the "Loan") evidenced by
that certain Promissory Note executed by TRC Laulani and dated April 10, 2014
(the "Note"). The Note is secured by a lien against certain property in the City
and County of Honolulu, State of Hawaii (the "Property") described in a Mortgage
and Security Agreement (the "Lien Instrument") dated April 10, 2014, securing an
indebtedness in the original amount of Sixty-Two Million Dollars
($62,000,000.00) executed by TRC Laulani and recorded on April 22, 2014 as
Document No. A-52250098 in the records of Honolulu County, Hawaii, and in that
certain Absolute Assignment of Leases and Rents (the "Absolute Assignment")
dated as of April 10, 2014, and recorded in said office on April 22, 2014 as
Document No. A-52250099 (the Commitment, this Assumption and Amendment, the
Note, the Lien Instrument, and the Absolute Assignment are hereinafter referred
to as the "Loan Documents"); and


WHEREAS, in conjunction with the Loan, Terramar Retail Centers, LLC, a Delaware
limited liability company (“Terramar Retail”) executed that certain Guarantee of
Recourse Obligations (“GRO”) dated as of April 10, 2014, and Terramar Retail
together with TRC Laulani executed that certain Environmental Indemnity
Agreement (the "Indemnity Agreement") dated as of April 10, 2014; and





--------------------------------------------------------------------------------







WHEREAS, Northwestern has been requested to consent to the sale of the Property
(the "Sale") from TRC Laulani to the Transferees and the assumption of the Loan
(the "Assumption") by Transferees; and


WHEREAS, a condition precedent to the granting of Northwestern's consent to the
Sale and Assumption is that the Transferees enter into this Assumption and
Amendment whereby the Transferees assume all of the liabilities and obligations
of TRC Laulani under the Loan Documents, whether arising or accruing prior to or
after the date of the Sale (the "Loan Obligations"); and


WHEREAS, as a further condition precedent to the granting of Northwestern's
consent to the Sale and Assumption is that Transferees and A & B Properties
Hawaii, LLC, Series R, a series of a Delaware limited liability company ("A & B
Properties") enter into Northwestern's form of Environmental Indemnity Agreement
and A & B Properties enter into Northwestern's form of Guarantee of Recourse
Obligations for the benefit of Lender; and


WHEREAS, TRC Laulani and Transferees are entering into this Assumption and
Amendment for the purpose of satisfying the foregoing condition precedent to the
granting of Northwestern's consent to the Sale and Assumption.


NOW, THEREFORE, in consideration of the above and of the mutual agreements
herein contained, the undersigned parties agree to the following:


1. Unless otherwise defined herein, capitalized words and terms used herein
shall have the meanings ascribed to them in the Loan Documents.


2. Northwestern hereby consents to the Sale and the Assumption and agrees that
the Sale will not constitute an Event of Default or cause an acceleration of the
debt evidenced by the Note.


3. All references contained in the Loan Documents to "Borrower" or "Mortgagor"
shall, as of the date hereof, refer to the Transferees (whether one or more).


4.    Northwestern hereby consents to the Sale as the "one‑time transfer of all
but not less than all of the Property" referenced in the provision of the Lien
Instrument entitled "Prohibition on Transfer/One-Time Transfer". Transferees
shall have no further right under the "one-time transfer" provision as set forth
in the Lien Instrument.


5. Transferees hereby assume, ratify and confirm all of the Loan Obligations and
hereby promise to pay the Note according to its terms, and to perform and be
bound by each and all of the covenants, agreements and obligations contained in
the Note and the Lien Instrument, as though the Note and the Lien Instrument had
originally been made, executed and delivered by Transferees, except that the
reduction, if any, of the principal amount of the Note and the payment of
interest thereon as of the date of the Sale and Assumption shall be recognized.


6. Notwithstanding anything to the contrary contained in the Loan Documents and
any other documents executed and/or delivered in connection with the Loan
(collectively, the





--------------------------------------------------------------------------------





"Existing Loan Documents"), Northwestern hereby releases TRC Laulani and
Terramar Retail from any and all obligations under the Existing Loan Documents,
except the Indemnity Agreement (limited as provided in paragraph 7 below).


7. Not withstanding anything to the contrary contained in the Existing Loan
Documents, Northwestern hereby releases TRC Laulani and Terramar Retail from all
liability under the Indemnity Agreement, except for Damages (as defined in the
Indemnity Agreement) suffered or incurred by any of the Indemnified Parties (as
defined in the Indemnity Agreement) as a result of any Environmental Activity or
Condition (as defined in the Indemnity Agreement) first occurring or arising
before the date of the Sale and Assumption, provided, however, Northwestern
hereby releases TRC Laulani and Terramar Retail from any Damages related to the
exacerbation of any such Environmental Activity or Condition occurring on or
after the date of the Sale and Assumption (provided, however, it shall be TRC
Laulani’s and Terramar Retail’s burden of proof with respect to the source and
extent of such exacerbation).




8. The Note is hereby amended as follows:


(a) subsection (h) contained in the definition of Recourse Obligations is hereby
amended in its entirety as follows:


"(h) all outstanding amounts due under the Indebtedness, including principal,
interest, and other charges if there shall be a violation of any of the
provisions of the Lien Instrument following the caption entitled "Prohibition on
Transfer"; and


(b) the following paragraph contained on page six (6) of the Note is hereby
amended to read, in its entirety, as follows:


"Notwithstanding the foregoing, the personal liability of Borrower shall be
limited to the assets of Borrower as opposed to the assets of Borrower's
beneficial owners, except as otherwise provided in the Guarantee of Recourse
Obligations dated as of even date herewith and the Environmental Indemnity
Agreement dated as of even date herewith. If Borrower is a partnership or
limited liability company, a negative capital account of any partner or member
in Borrower, as applicable, shall not be deemed an asset of Borrower. If such
proceeds are insufficient to pay the Indebtedness, Lender will never institute
any action, suit, claim or demand in law or in equity against the partners,
members or shareholders of Borrower for or on account of such deficiency."


9. The Lien Instrument is hereby amended as follows:


(a) the definition of Loan Documents on page 4 of the Lien Instrument is hereby
amended to read, in its entirety, as follows:


"Loan Documents" means this instrument, the Note, that certain Application for
Mortgage Loan dated February 4, 2014 from TRC LAULANI VILLAGE, LLC, a Delaware
limited liability company to Mortgagee, and that certain acceptance





--------------------------------------------------------------------------------





letter issued by Mortgagee on February 28, 2014 (together, the "Commitment"),
that certain Absolute Assignment of Leases and Rents of even date herewith
between TRC LAULANI VILLAGE, LLC, a Delaware limited liability company and
Mortgagee (the "Absolute Assignment"), that certain Certification of Borrower of
even date herewith, those certain Limited Liability Company Supplements dated of
even date herewith and any other supplements and authorizations required by
Mortgagee and any other agreement entered into or document executed by Mortgagor
and delivered to Mortgagee in connection with the indebtedness evidenced by the
Note, except for that certain Environmental Indemnity Agreement dated of even
date herewith given by ABP E1 LLC, a Hawaii limited liability company, ABP ER1
LLC, a Hawaii limited liability company, and A & B Properties Hawaii LLC, Series
R, a series of Delaware limited liability companies to Mortgagee (the
"Environmental Indemnity Agreement"), as any of the foregoing may be amended
from time to time."


(b) the provision of the Lien Instrument entitled "Personal Property" is hereby
amended by deleting subsection (c) in its entirety and replacing it with the
following:


"(c)    Mortgagor is a limited liability company organized under the laws of the
State of Hawaii. Until the Indebtedness is paid in full, Mortgagor (i) shall not
change its legal name without providing Mortgagee with thirty (30) days prior
written notice; (ii) shall not change its state of organization; and (iii) shall
preserve its existence and shall not, in one transaction or a series of
transactions, merge into or consolidate with any other entity."


(c) the provision of the Lien Instrument entitled "Prohibition on
Transfer/One-Time Transfer" is hereby amended to read in its entirety the
following:


Prohibition on Transfer. The present ownership and management of the Property is
a material consideration to Mortgagee in making the loan secured by this
instrument, and Mortgagor shall not (i) convey title to all or any part of the
Property, (ii) enter into any contract to convey (land contract/installment
sales contract/contract for deed) title to all or any part of the Property which
gives a purchaser possession of, or income from, the Property prior to a
transfer of title to all or any part of the Property ("Contract to Convey") or
(iii) cause or permit a Change in the Proportionate Ownership (as hereinafter
defined) of Mortgagor. Any such conveyance, entering into a Contract to Convey
or Change in the Proportionate Ownership of Mortgagor shall constitute a default
under the terms of this instrument.


"Change in the Proportionate Ownership" means in the case of a corporation, a
change in, or the existence of a lien on, the direct or indirect ownership of
the stock of Mortgagor; in the case of a trust, a change in the trustee, or a
change in, or the existence of a lien on, the direct or indirect ownership of
the beneficial interests of Mortgagor; in the case of a limited liability
company, a change in, or the existence of a lien on, the direct or indirect
ownership of the limited liability





--------------------------------------------------------------------------------





company interests of Mortgagor; in the case of a partnership, a change in, or
the existence of a lien on, the direct or indirect ownership of the partnership
interests of Mortgagor.


Any transfer with regards to Mortgagor's reverse IRC Section 1031 exchange shall
not constitute an Event of Default or be deemed to be a prohibited transfer
pursuant to this provision entitled " Prohibition on Transfer".


(d) the following provisions are added to the Lien Instrument after the
provision on page 21 entitled "Property Management":


Waiver of Partition. Until the Indebtedness is paid in full, all of the
undersigned Transferees (as tenants-in-common or otherwise) hereby waive
absolutely any and all rights to partition the Property.


Tenancy-In-Common Agreement: The Transferees agree not to modify, amend or
terminate the Co-Ownership Agreement dated January 18, 2018 (the "TIC
Agreement"), as delivered to Beneficiary, without Beneficiary's prior written
consent, and further agree that any such modification, amendment or termination,
without Beneficiary's prior written consent shall constitute a default under
this instrument. The Transferees further agree that any right or rights any of
them may have with respect to any right or rights in the Property of any of the
other Transferees (in the TIC Agreement or otherwise) shall be subject to this
Lien Instrument, and that the exercise of any such right or right shall be null
and void without the prior written consent of Beneficiary.


All co-tenants shall jointly and severally indemnify Beneficiary for any loss,
liability or cost whatsoever, incurred by Beneficiary as a result of the
ownership of the Property as co-tenants rather than as a single entity,
including any loss, liability or cost to Beneficiary as a result of any breach
of the convents contained in this provision.


(e) the provision of the Lien Instrument entitled "Notices" is hereby amended to
read, in its entirety, as follows:


"Notices. Any notices, demands, requests and consents permitted or required
hereunder or under any other Loan Document shall be in writing, may be delivered
personally or sent by certified mail with postage prepaid or by reputable
courier service with charges prepaid. Any notice or demand sent to Mortgagor by
certified mail or reputable courier service shall be addressed to Mortgagor:


Jan Cadena
A & B Properties, Inc.
822 Bishop Street
Honolulu, HI 96813
jcadena@abprop.com
808-525-8458
808-525-8460 fax







--------------------------------------------------------------------------------





or such other address in the United States of America as Mortgagor shall
designate in a notice to Beneficiary given in the manner described herein. Any
notice sent to Beneficiary by certified mail or reputable courier service shall
be addressed to The Northwestern Mutual Life Insurance Company to the attention
of the Real Estate Investment Department at 720 East Wisconsin Avenue,
Milwaukee, WI 53202, or at such other addresses as Beneficiary shall designate
in a notice given in the manner described herein. Any notice given to
Beneficiary shall refer to the Loan No. set forth above. Any notice or demand
hereunder shall be deemed given when received; provided that any notice or
demand which is rejected, the acceptance of delivery of which is refused or
which is incapable of being delivered during normal business hours at the
address specified herein or such other address designated pursuant hereto shall
be deemed received as of the date of attempted delivery."


(f) the provision of the Lien Instrument entitled "Nature and Succession of
Agreements" is hereby amended to read, in its entirety, as follows:


"Nature and Succession of Agreements. Each of the provisions, covenants and
agreements contained herein shall inure to the benefit of, and be binding on,
the heirs, executors, administrators, successors, grantees, and assigns of the
parties hereto, respectively, and the term "Mortgagee" shall include the owner
and holder of the Note. The liability of Mortgagor hereunder shall be joint and
several."
    
10. Except as set forth herein, the Note and the Lien Instrument shall remain in
full force and effect, unchanged and in all respects, ratified and confirmed.


11. Nothing herein contained shall affect the priority of the Lien Instrument
over other liens, charges, encumbrances or conveyances. In addition, except as
expressly provided herein, nothing herein contained shall release or change the
liability of any party who may now or hereafter be liable, primarily or
secondarily, under or on account of the Note.


12. All references in the Loan Documents (i) to the Lien Instrument shall mean
the Lien Instrument, as modified by this Assumption and Amendment, (ii) to the
Loan Documents shall mean the Loan Documents as described in this Assumption and
Amendment.


13. This Assumption and Amendment may be executed in any number of counterparts
and shall be binding upon all parties with the same force and effect as if all
parties had signed the same counterpart, and each signed counterpart shall
constitute an original of this Assumption and Amendment.


IN WITNESS WHEREOF, this Assumption and Amendment has been executed by the
undersigned as of the day and year first above written.




TRC LAULANI VILLAGE, LLC, a Delaware
limited liability company







--------------------------------------------------------------------------------





By:
Terramar Retail Centers, LLC, a Delaware limited liability company, its Sole
Member



By:    /s/ TimPettit                    
Name:                        
Title:                        


ACKNOWLEDGMENT


STATE OF CALIFORNIA            )
)ss.
COUNTY OF SAN DIEGO        )


On January 12_____, 2018, before me,                     , a Notary Public,
personally appeared     ____________________, who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.


Signature                            


                                                    
(Place Notary Seal Above)                Name (typed or printed)
My Commission expires:                


(signatures continued on next page)


(signatures continued)




ABP E1:
ABP E1 LLC, a Hawaii limited liability company



By:    A & B Properties Hawaii, LLC, Series R, a series of a Delaware limited
liability company, its Manager


By:    /s/ Lance K Parker                    
Name:    Lance K. Parker            
Its:    President                


By:    /s/ Jeffrey W. Pauker                
Name:    Jeffrey W. Pauker            
Its:    Vice President            





--------------------------------------------------------------------------------





                    




(signatures continued on next page)
 
(signatures continued)




ABP ER1:
ABP ER1 LLC, a Hawaii limited liability company



By:    T.G. Super Exchange Corp., a Hawaii corporation, its Manager and Sole
Member


By:    /s/ Mae Nakagawa                
Name:    Mae Nakagawa            
Its:    Assistant Vice President        


By:    /s/ Danette Tamayoshi                
Name:    Danette Tamayoshi            
Its:    Assistant Secretary            


                            
















(acknowledgment of ABP ER1 on following pages)


(acknowledgment of ABP ER1)




STATE OF HAWAII    )
)    SS:
CITY AND COUNTY OF HONOLULU    )
On this ____ day of February, 2018, before me personally appeared Mae Nakagawa
and Danette Tamayoshi, to me personally known, who, being by me duly sworn or
affirmed, did say that such person executed the foregoing instrument as the free
act and deed of such person, and if





--------------------------------------------------------------------------------





applicable in the capacity shown, having been duly authorized to execute such
instrument in such capacity.


Notary Public, State of Hawaii
Printed Name:
My commission expires:

(Official Stamp or Seal)
NOTARY CERTIFICATION STATEMENT
Document Identification or Description: ___________________________
Doc. Date: ___________________ or ¬ Undated at time of notarization.
No. of Pages: ____________Jurisdiction: First Circuit
(in which notarial act is performed)


Signature of Notary Date of Notarization and
Certification Statement
        (Official Stamp or Seal)
Printed Name of Notary





(signatures continued on next page)


 
(signatures continued)




THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, a Wisconsin corporation


By:
Northwestern Mutual Investment Management Company, LLC, a Delaware limited
liability company, its wholly-owned affiliate



By:    /s/ Christina M. Misiti-Eskritt            
Christina M. Misiti-Eskritt,        
Managing Director


Attest:     /s/ Chaz M. Rodriguez            
(corporate seal)                        Chaz M. Rodriguez,        
Assistant Secretary











--------------------------------------------------------------------------------





STATE OF WISCONSIN        )
)ss.
COUNTY OF MILWAUKEE    )


The foregoing instrument was acknowledged before me this 19th day of February,
2018, by Christina M. Misiti-Eskritt and Chaz M. Rodriguez, the Managing
Director and Assistant Secretary, respectively, of Northwestern Investment
Management Company, LLC, on behalf of THE NORTHWESTERN MUTUAL LIFE INSURANCE
COMPANY and acknowledged the execution of the foregoing instrument as the act
and deed of said corporation.


My commission expires: October 30, 2018
                                                    
Anna K. Bagstad, Notary Public






This instrument was prepared by Domingo Cruz, Attorney, for The Northwestern
Mutual Life Insurance Company, 720 East Wisconsin Avenue, Milwaukee, WI 53202.







